Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 6-18, 22, 24-28, as filed 12 OCT. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 OCT. 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
a center building (Cl. 24);
a longitudinal side abutting the first longitudinal side of the central building (Cl. 24);
a narrow side abutting the second longitudinal side of the central building (Cl. 24);
the two narrow sides each have a second end passing in an arc shape… so that the first building is mirror-symmetrical… first building abuts the one or more second buildings with one or both of the two longitudinal sides (Cl. 26; no abutting relationship has been shown for the buildings as claimed)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
CLAIMS PRESENTED BELOW IN ORDER OF DEPENDENCY
Claim 22, 18, 25 rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 20050138867 A1 in view of Brody US D729406 S.
As per claim 22 Zhao teaches a building complex comprising a plurality of buildings (see "frame type tridimensional ecological building 236", FIG. 5; this is recognized as comprising at least eight  "buildings" as broadly claimed; these can be seen as two rectangles stacked on top of one another; see 1, 2, 3 in EXRFIG. 5 below), wherein each building comprises at least two congruent stories (see base story and roof story of buildings 1, 2, 3 FIG. 5), 
wherein each building comprises a basic size (see a basic size length extending in a straight line from lower left to upper right and a basic size width extending in a straight line from lower right to upper left, FIG. 5), respectively, in a width direction and in a length direction, 
wherein a length in the length direction and a width in the width direction correspond to said basic size or to a multiple of said basic size (see FIG. 5; these dimensions are recognized as multiples of a modular length as broadly claimed), respectively, 
wherein the plurality of buildings include a first building (top layer ecological warm house 258 FIG. 5) and a second building (entirely closed glass wall, 259 FIG. 5),
wherein the first building is arranged on top of the second building (see building 258 "on top" of building 259, right side, FIG. 5).
However, Zhao fails to explicitly disclose:
wherein the first building has a smaller footprint than the second building, 
wherein the first building has a footprint having a shape selected from the group consisting of quadrangles, circles, semicircles, and quarter circles, and mixed shapes of quadrangles, circles, semicircles, and quarter circles.
Brody teaches a first and second building having the claimed relative footprint shapes and sizes, specifically:
wherein the first building (element 1, EXRFIG. 1, below) has a smaller footprint than the second building (element 2, EXRFIG. 1, below), 
wherein the first building (element 1, EXRFIG. 1, below) has a footprint having a shape selected from the group consisting of quadrangles, circles (see "footprint... circles", EXRFIG. 1, below), semicircles, and quarter circles, and mixed shapes of quadrangles, circles, semicircles, and quarter circles.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Zhao by substituting the relative footprint shapes and sizes as taught by Brody in order to provide a rooftop warmhouse with equal exposure to sunlight, and because since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

    PNG
    media_image1.png
    794
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    429
    media_image2.png
    Greyscale

As per claim 18  Zhao in view of Brody teaches the limitation according to claim 22, and Brody further discloses the plurality of buildings comprise  a height in a height direction (see "height" from bottom to top of buildings 1 and 2, EXRFIG. 1, above) and the height corresponds to said basic size or to a multiple of said basic size (see EXRFIG. 1, above; the heights of buildings 1 and 2 are recognized as multiples of a basic size). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the complex of Zhao in view of Brody by substituting the relative heights as taught by Brody in order to enable different uses as required by the end users.

As per claim 25 Zhao teaches a building complex comprising a plurality of buildings (see "frame type tridimensional ecological building 236", FIG. 5; this is recognized as comprising at least eight  "buildings" as broadly claimed; these can be seen as two rectangles stacked on top of one another; see 1, 2, 3 in EXRFIG. 5 above), wherein each building comprises at least two congruent stories (see base story and roof story of buildings 1, 2, 3 FIG. 5), 
3wherein each building comprises a basic size, respectively, in a width direction and in a length direction (see a basic size length extending in a straight line from lower left to upper right and a basic size width extending in a straight line from lower right to upper left, FIG. 5), 
wherein a length in the length direction and a width in the width direction correspond to said basic size or to a multiple of said basic size, respectively (see FIG. 5; these dimensions are recognized as multiples of a modular length as broadly claimed), 
wherein the plurality of buildings include a first building (top layer ecological warm house 258 FIG. 5) and one or more second buildings (entirely closed glass wall, 259 FIG. 5), 
wherein the first building is arranged on top of the one or more second buildings (see building 258 "on top" of building 259, right side, FIG. 5).
However, Zhao fails to explicitly disclose:
wherein the first building has a smaller footprint than the one or more second buildings, respectively, 
wherein the one or more second buildings each have a footprint having a shape selected from the group consisting of quadrangles, circles, semicircles, and quarter circles, and mixed shapes of quadrangles, circles, semicircles, and quarter circles.  
Brody teaches a first and second building having the claimed relative footprint shapes and sizes, specifically:
wherein the first building (element 1, EXRFIG. 1, above) has a smaller footprint than the one or more second buildings (element 2, EXRFIG. 1, above), respectively, 
wherein the one or more second buildings (element 2, EXRFIG. 1, above) each have a footprint having a shape selected from the group consisting of quadrangles, circles (see "footprint... circles", EXRFIG. 1, above), semicircles, and quarter circles, and mixed shapes of quadrangles, circles, semicircles, and quarter circles.  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Zhao by substituting the relative footprint shapes and sizes as taught by Brody in order to provide a rooftop warmhouse with equal exposure to sunlight, and because since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Claim 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Brody as applied to claim 22 above, and further in view of Kump US 3712007 A.
As per claim 6-7 Zhao in view of Brody teaches the limitation according to claim 22, but fails to explicitly disclose:
wherein at least one support is arranged at a bottom side of one or more of the plurality of buildings and supports the one or more of the plurality of buildings on a ground, wherein the at least one support forms a venting space between the ground and the bottom side, wherein the venting space is a part of an air circulation flowing about the building complex; and
wherein the at least one support is a stilt.  
Kump teaches a multi-story structure with a venting space therebelow formed by stilts, specifically:
wherein at least one support (see "vertical columns 11… supported by suitable foundations 13" 3:22-27) is arranged at a bottom side of one or more of the plurality of buildings and supports the one or more of the plurality of buildings on a ground, wherein the at least one support forms a venting space (see space proximate 13, FIG. 1 ) between the ground and the bottom side, wherein the venting space is a part of an air circulation (see FIG. 1; "air circulation" is recognized as a functional limitation capable of being met by the structure of Kump) flowing about the building complex; and
wherein the at least one support is a stilt  (see "vertical columns 11… supported by suitable foundations 13" 3:22-27; this is recognized a "a stilt" as broadly claimed).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Zhao in view of Brody by including the at least one support is a stilt providing air circulation below a multistory structure as taught by Kump in order to supporting the building on a sloping or rugged site or on swamps or the like.

As per claim 8 Zhao in view of Brody and Kump teaches the limitation according to claim 6, but the combination fails to explicitly disclose:
wherein the at least one support has a length of 2m to 3m.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly supports of Zhao in view of Brody and Kump to have any length —including "2m to 3m"— in order to form a larger structure with larger interior space and because changes in size/proportion do not constitute a patentable difference.

As per claim 9 Zhao in view of Brody and Kump teaches the limitation according to claim 6, and Zhao further discloses the at least two congruent stories are pre-manufactured units (see FIG. 5; these are considered at least somewhat "pre-manufactured"; note: The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. (Product by Process 2113)). 

As per claim 10 Zhao in view of Brody and Kump teaches the limitation according to claim 6, and Zhao further discloses wherein the at least two congruent stories are containers (see EXRFIG. 5, above; these are recognized as "containers" because they enclose —or "contain"— an inner space, at least somewhat).  

As per claim 11 Zhao in view of Brody and Kump teaches the limitation according to claim 6, and Zhao further discloses wherein the at least two congruent stories each comprise a basic shape selected from the group consisting of a rectangle (see "rectangle", EXRFIG. 5, above), a full circle, a semicircle, a quarter circle, and mixed forms thereof.  

As per claim 12 Zhao in view of Brody and Kump teaches the limitation according to claim 6, and Zhao further discloses wherein a width and/or a length of the one or more of the plurality of the buildings corresponds to a modular length or corresponds to a multitude of a modular length (see FIG. 5; these dimensions are recognized as mulititudes —or multiples— of a modular length as broadly claimed).  

As per claim 13 Zhao in view of Brody and Kump teaches the limitation according to claim 12, but fails to explicitly disclose:
wherein the modular length amounts to 4.5 m.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Zhao in view of Brody and Kump to have any length —including "the modular length amounts to 4.5 m"— in order to form a larger structure with larger interior space and because changes in size/proportion do not constitute a patentable difference.

As per claim 14 Zhao in view of Brody and Kump teaches the limitation according to claim 6, and Kump further discloses the at least one support (see "vertical columns 11… supported by suitable foundations 13" 3:22-27) is held on a foundation located in the ground (see FIG. 1; this is recognized as "held on a foundation located in the ground" as broadly claimed). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Zhao in view of Brody and Kump by including the foundation held on the ground as taught by Kump in order to supporting the building over any surface, including an uneven or unstable one.

As per claim 15-16 Zhao in view of Brody and Kump teaches the limitation according to claim 14, and Zhao further discloses the foundation is a tank (water reservoir 236E, FIG. 5; this is recognized as "a tank" as broadly claimed); and wherein the tank is a water tank (water reservoir 236E, FIG. 5). 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Brody and Kump as applied to claim 14 above, and further in view of Ridett US 4663897 A.
As per claim 17 Zhao in view of Brody and Kump teaches the limitation according to claim 14, but fails to explicitly disclose:
wherein the one or more of the plurality of buildings projects past the foundation, when viewed in plan view.  
Ridett teaches a structure which projects past the foundation when viewed in plan view, specifically:
wherein the one (tower 79, FIG. 14) or more of the plurality of buildings (foundation piles 83, FIG. 14) projects past the foundation, when viewed in plan view.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Zhao in view of Kump by including the portion of the structure which projects past the foundation when viewed in plan view as taught by Ridett in order to maximize interior space without extending the footprint which would enable the area around the structure to be utilized as desired.

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of LUIZ HELBERTH PACHECO DE LIMA BR-102016009767-A2 (Luiz).
As per claim 27 Zhao teaches a building complex comprising a plurality of buildings (see "frame type tridimensional ecological building 236", FIG. 5; this is recognized as comprising at least eight  "buildings" as broadly claimed; these can be seen as a plurality of building stacked on top of one another; see 4, 5, 6 in EXRFIG. 5, above), wherein each building comprises at least two congruent stories (see base story and roof story of buildings 4, 5, 6 in EXRFIG. 5, above), 
wherein each building comprises a basic size, respectively, in a width direction and in a length direction (see a basic size length extending in a straight line from lower left to upper right and a basic size width extending in a straight line from lower right to upper left, EXRFIG. 5, above), 
wherein a length in the length direction and a width in the width direction correspond to said basic size or to a multiple of said basic size, respectively (see EXRFIG. 5, above; these dimensions are recognized as multiples of a modular length as broadly claimed), 
wherein the plurality of buildings include a first building and one or more second buildings (see EXRFIG. 5, above), 
wherein the first building comprises a narrow side extending in the width direction and a longitudinal side extending in the length direction and adjoining the narrow side at a right angle to define a corner (see narrow sides of buildings 4, 5, 6, 7, 8 EXRFIG. 5, above ).
However, Zhao fails to explicitly disclose:
wherein an end of the longitudinal side opposite the corner and an end of the narrow side opposite the corner are connected to each other by a uniformly curved side extending about an angle range of 270.deg., 
wherein the first building abuts the one or more second buildings with the longitudinal side and/or the narrow side.  
Luiz teaches such a uniformly curved side capable of abutting with a rectangular building, specifically:
wherein an end of the longitudinal side opposite the corner and an end of the narrow side opposite the corner are connected to each other by a uniformly curved side extending about an angle range of 270.deg. (see curved side, lower right corner, FIG. 18, below), 
wherein the first building abuts the one or more second buildings with the longitudinal side and/or the narrow side (see "abuts" as broadly claimed, FIG. 18).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Zhao by including the additionally building with a uniformly curved side capable of abutting with a rectangular building as taught by Luiz in order to enable different features of such a teardrop shaped room, such as a movie theatre, and because it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

    PNG
    media_image3.png
    275
    486
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 and 26 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The Examiner notes that a thorough search was performed and the prior art of record has been cited; the Examiner did not find a reference or combination of references which distinctly disclose or fairly suggest a modification to arrive at three ground buildings as specifically claimed or a building having two narrow sides extending parallel to each other but displaced relative to each other to form a mirror-symmetrical relation about opposed corners to a line extending through the opposed corners.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 12 OCT. 22 have been fully considered but they are not persuasive.
The objections to the drawings is/are maintained as the combined embodiments have not been shown to be combinable. The specific embodiments must be shown.
As per the argument (p. -7-, -8-, and -9-):
"Zhao does not disclose that the footprint of the top layer at 258 in Fig. 5 has a smaller footprint than the second building (examiner refers to "entirely closed glass wall 259"). The two buildings 258 and 259 have the same rectangular footprint. Zhao does not disclose that the footprint of the top layer at 258 in Fig. 5 is circular…
"footprints decreasing in upward direction…" and
"a smaller footprint than the second building"
Examiner submits these arguments regarding "smaller footprint" are rejected under a new reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635